         Case 1:21-mj-00134-RMM Document 13 Filed 07/02/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :         Case No. 21-mj-134
                                              :
BRANDON STRAKA,                               :
                                              :
                       Defendant.             :


                    UNOPPOSED MOTION FOR PROTECTIVE ORDER

       The United States of America hereby respectfully moves the Court for the entry of a

protective order governing the production of discovery by the parties in the above-captioned case.

The United States is authorized to represent to the Court that Defendant does not oppose this

motion or the entry of the attached protective order.



                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              DC Bar No. 415793


                                      By:               /s/
                                              APRIL N. RUSSO
                                              Assistant United States Attorney
                                              PA Bar No. 313475
                                              555 4TH Street NW, 4TH Floor
                                              Washington, D.C.
                                              April.russo@usdoj.gov
                                              (202) 252-1717
